Case 2:12-cr-00207 Document 238 Filed 06/11/20 Page 1 of 13 PageID #: 821
                                                                              1


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT CHARLESTON

       ______________________________x
                                     :
       UNITED STATES OF AMERICA,     :             Criminal Action
                                     :
                       Plaintiff,    :             No.   2:12-cr-00207-3
                                     :
       v.                            :
                                     :             Date:   February 7, 2018
       PATRICK WARREN NAPIER,        :
                                     :
                        Defendant.   :
       ______________________________x


         TRANSCRIPT OF SUPERVISED RELEASE REVOCATION HEARING HELD
          BEFORE THE HONORABLE DAVID A. FABER, SENIOR STATUS JUDGE
                        UNITED STATES DISTRICT COURT
                        IN CHARLESTON, WEST VIRGINIA

       APPEARANCES:

       For the Government:             AUSA JOSHUA C. HANKS
                                       U.S. Attorney's Office
                                       P.O. Box 1713
                                       Charleston, WV 25326-1713

       For the Defendant:              GREGORY J. CAMPBELL, ESQ.
                                       Campbell Law Offices
                                       Suite 300
                                       105 Capitol Street
                                       Charleston, WV 25301

       Probation Officer:              Jeff Bella


       Court Reporter:                 Ayme Cochran, RMR, CRR

       Proceedings recorded by mechanical stenography;
       transcript produced by computer.




               Ayme A. Cochran, RMR, CRR (304) 347-3128
 Case 2:12-cr-00207 Document 238 Filed 06/11/20 Page 2 of 13 PageID #: 822
                                                                             2


 1            PROCEEDINGS had before The Honorable David A. Faber,

 2      Senior Status Judge, United States District Court, Southern

 3      District of West Virginia, in Charleston, West Virginia, on

 4      February 7, 2018, at 1:36 p.m., as follows:

 5                  THE COURT:    The case before the Court this

 6      afternoon is the United States against Patrick Warren

 7      Napier.    This is docket number 2:207-3.

 8             Will the attorneys note their appearances, please?

 9                  MR. HANKS:    Josh Hanks on behalf of the United

10      States, Your Honor.

11                  MR. CAMPBELL:    Gregory Campbell on behalf of the

12      the defendant, Patrick Napier, who is present here in the

13      courtroom, Judge.

14                  THE COURT:    Thank you, Mr. Campbell.

15            The matter is pending upon a petition filed seeking

16      revocation of the defendant's supervised release and a

17      number of amendments.

18            Mr. Campbell, have you had an opportunity to review all

19      of these papers and go over them with your client?

20                  MR. CAMPBELL:    I have, Your Honor.

21                  THE COURT:    Are you ready to proceed today?

22                  MR. CAMPBELL:    Yes, sir.

23                  THE COURT:    All right.    Mr. Napier, you're -- you

24      can be seated.

25            Mr. Napier, you're charged with numerous violations of


                  Ayme A. Cochran, RMR, CRR (304) 347-3128
 Case 2:12-cr-00207 Document 238 Filed 06/11/20 Page 3 of 13 PageID #: 823
                                                                             3


 1      your supervised release as more particularly set forth in

 2      the petition and its amendments.        I won't go through them

 3      one by one, but I do want to advise you that, as a general

 4      matter, the possession of a firearm, destructive device --

 5      excuse me.    Commission of another crime, unlawful possession

 6      of a controlled substance, possessing of a firearm while on

 7      supervised release, leaving the judicial district, failure

 8      to answer truthful inquiries by your probation officer,

 9      failure to notify your probation officer at least ten days

10      prior to change in employment, failure to notify the

11      probation officer within 72 hours of being arrested and

12      failure to complete participation in a program of counseling

13      and treatment for drug and alcohol abuse.

14            You have the right to written notice of the alleged

15      violations and disclosure of the evidence against you, the

16      right to deny the truth of the charges and put the burden on

17      the United States to prove them by preponderance of the

18      evidence, the right to counsel at all stages of the

19      proceedings, the right to remain silent, the right to

20      confront and cross examine any government witnesses against

21      you and the right to present witnesses and other evidence on

22      your own behalf, if you so desire.

23            Mr. Campbell, let me ask you what your client's

24      position is with regard to the charges here?

25                   MR. CAMPBELL:   Your Honor, the last hearing we had


                Ayme A. Cochran, RMR, CRR (304) 347-3128
 Case 2:12-cr-00207 Document 238 Filed 06/11/20 Page 4 of 13 PageID #: 824
                                                                                   4


 1      before Judge Johnston, the petition was held in abeyance and

 2      Mr. Napier went to Recovery Point.        Prior, prior to the

 3      court holding everything in abeyance, we did not contest any

 4      of the charges that -- I guess through the second -- we're

 5      on the third amendment.      We didn't charge [sic] anything

 6      from the Second Amendment back to the origin.           I do believe

 7      there might have been some discussion on this one about the

 8      firearm, but it didn't -- I believe it was inoperable.               So,

 9      I think our B violation got more or less from the controlled

10      substances.

11            So, like I say, as to -- as to -- we didn't contest

12      from the second petition back and we do not contest the

13      charges here in the third petition, Judge, third amended --

14      the last petition.

15                  THE COURT:    All right.    Mr. Hanks, are you

16      satisfied with that or do you want to present anything else

17      today?

18                  MR. HANKS:    No.   I'm satisfied, Your Honor.       We

19      covered a great deal of that in the previous hearing and I'm

20      satisfied with the defendant's admissions through counsel.

21                  THE COURT:    All right.    I find that the matters of

22      record, including the original Presentence Report, contains

23      sufficient information for me to proceed to a resolution of

24      this matter today.

25            I further find that the guideline calculations are as


                 Ayme A. Cochran, RMR, CRR (304) 347-3128
 Case 2:12-cr-00207 Document 238 Filed 06/11/20 Page 5 of 13 PageID #: 825
                                                                               5


 1      follows:    The most serious grade of violation is a B.          The

 2      Criminal History Category is I.        This yields a statutory

 3      custody range of 24 months and supervised release under the

 4      statute of at least 36 months less any term of imprisonment

 5      imposed.

 6            The guideline provisions are 4 to 10 months of

 7      incarceration and a supervised release term of 36 months

 8      less any imprisonment imposed.

 9            The court notes that under the Davis case of the Fourth

10      Circuit decided in 1995, the guideline range and revocation

11      matter is advisory and the maximum statutory range of

12      imprisonment here would be 24 months.

13            Mr. Campbell, I'll hear any argument you care to make

14      on what you believe the appropriate resolution of this

15      matter might be.

16                  MR. CAMPBELL:    Your Honor, I would ask the court

17      to strongly consider sentencing Mr. Napier within the

18      guideline range and -- which could be, in this case, up to

19      10 months, 4 to 10 months.       And then, Judge, after that, I

20      would ask the court not to impose any more supervised

21      release and to let him -- let this case expire after this

22      term of supervised release is over.         I ask that, Judge --

23      the last time, it appears that -- Judge, I've been with Mr.

24      Napier.    I mean, you know, he can be a good person, but he

25      has a serious, tremendous drug problem, but he couldn't even


                  Ayme A. Cochran, RMR, CRR (304) 347-3128
 Case 2:12-cr-00207 Document 238 Filed 06/11/20 Page 6 of 13 PageID #: 826
                                                                              6


 1      stay in Recovery Point long enough.         He's got, though,

 2      Judge, the one thing he does have that most of the people

 3      that stand before you don't have, or at least most of my

 4      clients don't have, is he has tremendous family support.

 5      His mother and her husband have just gone above and beyond

 6      board to help Patrick.

 7             When he gets through with incarceration, I've talked to

 8      her.   She is still there for him, but it would seem to me,

 9      Judge, that after going through the petitions and seeing the

10      violations and everything else, that perhaps the best thing

11      to do is let him pay for this violation through the federal

12      court system, release him from the federal system and, to

13      the extent that he commits crimes, most of these charges

14      seem to be small crimes or drug-related, let those be

15      handled -- if, in fact, he's charged, let those be handled

16      at the state level.

17             But Mr. Napier has been in federal prison.         He has --

18      he's pulled time in county jails.        He has -- he's been under

19      supervision for sometime, whether -- whether he wasn't

20      always the best supervisee but, I mean, he's been under

21      supervision and I would just ask the court to consider that

22      after a guideline sentence here, which would serve at least

23      -- I don't know how much of a deterrent prison is to Mr.

24      Napier.    It seems to be drug-fueled when he gets out.          It

25      would certainly be a deterrent to others, a guideline


                  Ayme A. Cochran, RMR, CRR (304) 347-3128
 Case 2:12-cr-00207 Document 238 Filed 06/11/20 Page 7 of 13 PageID #: 827
                                                                               7


 1      sentence.    I mean, anywhere from 4 to 10 months is plenty of

 2      time for him to serve, get this over with, and get back out

 3      and see if he can get straightened up and that's what I

 4      would ask the court to consider.        Thank you.

 5                  THE COURT:      Thank you, Mr. Campbell.

 6            Mr. Napier, anything you want to say to me before I

 7      sentence you here?

 8                  THE DEFENDANT:     Yes, sir.    I do appreciate you

 9      letting me speak today and, like he said, I do prison

10      alright.    You know what I mean?      I do my time.     I don't

11      bother anybody.

12            Out on the street, as you can see, these charges here,

13      I was -- I wasn't selling drugs.        I wasn't out selling

14      drugs.   I mean, yeah, was I doing not exactly what I was

15      supposed to do?     Yeah.    I wasn't -- wasn't doing -- you know

16      what I mean?    I got -- I had some things that I had some

17      problems with, as far as, you know, doing drugs and whatnot.

18            A lot of those base from, you know, I've lost custody

19      of my children along the way.        I had a trucking company

20      where I was owner and operator.        I hauled coal.     I had a

21      small construction company here in West Virginia.           That all

22      went kaput.    I turned in the manner that I shouldn't turn,

23      which would be using drugs.       That's no excuse for doing what

24      I did or selling drugs when I got this charge originally

25      before I went to prison.


                 Ayme A. Cochran, RMR, CRR (304) 347-3128
 Case 2:12-cr-00207 Document 238 Filed 06/11/20 Page 8 of 13 PageID #: 828
                                                                               8


 1            I stand here before you going to -- through more and

 2      more rehab, or going to the rehab in the manner that I did,

 3      I got thrown out of it.      I was with a guy that stole a can

 4      of pop and they said I grabbed a candy bar.          I didn't grab

 5      no candy bar, but the boy I was with did steal a pop.

 6            You know, I hope you can show some leniency.          Then, I

 7      want to get back out there and go to work.          If you'll read

 8      my PSI report, sir, since I've been a young man, I've

 9      worked.

10            I'm from a coal mining family.        We've been coal truck

11      drivers or truck drivers or coal miners.          And, like I say, I

12      want to work.    The coal fields are starting to pick back up

13      a little bit now that we've got Mr. Trump in there.            So, I

14      would love to get out there and get to work.

15            Where I was at, where I was on paper, was down in that

16      area.   There wasn't much going on.       Through some depression

17      of getting back there out on the street and getting

18      incarcerated and whatnot, I turned to the wrong manner.

19      Like I said, not having my children around, I turned in a

20      bad way.    I was doing drugs and stuff like that that I

21      shouldn't have been doing.

22            The coal fields are picking back up.         I want to get out

23      there and get to work.      So, if I can get this sentence out

24      of the way and get back to work as soon as I can and be done

25      with all this, I sure would appreciate it.          And God bless


                  Ayme A. Cochran, RMR, CRR (304) 347-3128
 Case 2:12-cr-00207 Document 238 Filed 06/11/20 Page 9 of 13 PageID #: 829
                                                                              9


 1      you.

 2                  THE COURT:    Okay.   Mr. Hanks?

 3                  MR. HANKS:    Your Honor, the thing that's, I think,

 4      apparent from the record here is that Mr. Napier cannot, or

 5      will not, at least, abide by the conditions imposed by the

 6      court and his probation officer.        He's been afforded many,

 7      many opportunities, treatment, reintegration, all the

 8      services that Probation can provide.

 9             It's also clear to me that despite having been provided

10      those opportunities, he's expressed no interest in

11      completing anything that he started with them.           The threat

12      of additional jail time hanging over his head apparently

13      makes no difference whatsoever.

14             So, you know, the court -- the United States' position

15      here, and I've consulted with the probation officer, as

16      well, is whatever sentence the court imposes, simply do not

17      -- and we would just ask that you not re-impose any term of

18      supervised release and we could -- we wish Mr. Napier the

19      best of luck.    Hopefully, he can get employed and go about

20      his business, but I think that we've done everything that

21      the courts can do for him and then we just need to move on.

22                  THE COURT:    Well, it's clear to me from the long

23      record of violations here that Mr. Napier is not amenable to

24      supervision at all.      Do you agree with that?

25                  MR. HANKS:    I do.   There's really no indication


                 Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:12-cr-00207 Document 238 Filed 06/11/20 Page 10 of 13 PageID #: 830
                                                                                    10


 1     that he's responsive at all.

 2                 THE COURT:    Okay.    Having said that, in light of

 3     that, do you think that a sentence at the top of the

 4     guidelines here is adequate in this case to satisfy the

 5     statutory objectives of sentencing here?

 6                 MR. HANKS:    Well, I thought about that, Your

 7     Honor.    You know, most of these violations are completely

 8     self-destructive.      You know, the firearm is troubling, but

 9     the facts of that are vague enough as to who possessed it,

10     whether it was functional, that I hesitate to make the

11     strong argument based on the presence of that firearm.                It's

12     uncomfortable as -- from a public safety point of view that

13     on at least one occasion, he was caught inhaling, you know,

14     whatever he was inhaling while in a car in a public place.

15     He also apparently resisted arrest with an officer.

16           You know, I could certainly make the case that he needs

17     to be, you know, given the maximum sentence.           I think the

18     top of the guidelines on balance would be sufficient, but I

19     think very few people would really be able to make an

20     argument to -- you know, contrary to the court's decision to

21     impose the maximum, as well.        So, just -- we would ask that,

22     you know, at least to the top of the guidelines and then no

23     more supervised release.

24                 THE COURT:    All right.     That's what I'm going to

25     do, Mr. Napier.     I find that your -- based on your record,


                Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:12-cr-00207 Document 238 Filed 06/11/20 Page 11 of 13 PageID #: 831
                                                                                11


 1     that any further term of supervised release would be not

 2     only a waste of time, but it would place an undue burden

 3     upon the Probation Department since you've just proven

 4     yourself to be totally unable to cooperate with the terms of

 5     your supervision.

 6           So, I'm going to sentence you at the top of the

 7     guidelines with no re-imposition of supervised release and

 8     just hope the best for you.        I hope that you get dried out

 9     while you're spending the ten months and then that you --

10     you'll do what you tell me you're going to and you'll go to

11     work and hopefully stay clean and reconnect with your

12     family.

13           And I think this is the best I can do for you.           I don't

14     think putting you in a rehab program or anything like that

15     is appropriate under the -- with a view toward your history.

16           So, having said all that, pursuant to the Sentencing

17     Reform Act of 1984, it is the judgment of the court that the

18     defendant, Patrick Warren Napier, is hereby committed to the

19     custody of the Bureau of Prisons to be imprisoned for a term

20     of 10 months.

21           The court finds that the violations are established by

22     a preponderance of the evidence and revocation is

23     appropriate in this case.

24           Is there any objection to the form of the sentence, Mr.

25     Campbell?


                 Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:12-cr-00207 Document 238 Filed 06/11/20 Page 12 of 13 PageID #: 832
                                                                              12


 1                 MR. CAMPBELL:     No, Your Honor.

 2                 THE COURT:    Mr. Hanks?

 3                 MR. HANKS:    No, Your Honor.      Thank you.

 4                 THE COURT:    Okay.    I've given you 10 months and

 5     you will be off paper.       There will be no re-imposition of

 6     terms of supervised release, Mr. Napier.

 7           In view of the long list of violations here, I feel

 8     like I'm giving you a real generous break here, and I hope

 9     you make the best of it.

10                 THE DEFENDANT:     Sir, I certainly appreciate you.

11     God bless you.

12                 THE COURT:    Okay.    Court will be closed.

13           (Recess taken)

14                 THE COURT:    I forgot to give you your appellate

15     rights, Mr. Napier.

16           You have the right to appeal the court's action here.

17     If you wish to appeal, you must file within ten days a

18     Notice of Appeal with the Clerk of this Court.           If you wish

19     to appeal and can't afford to hire counsel on appeal,

20     counsel will be appointed for you and, if you so request,

21     the clerk will file -- prepare and file forthwith a Notice

22     of Appeal on your behalf.

23                 THE DEFENDANT:     Yes, sir.

24                 THE COURT:    Now, is there anything else we need to

25     take care of?


                Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:12-cr-00207 Document 238 Filed 06/11/20 Page 13 of 13 PageID #: 833
                                                                             13


 1                 MR. HANKS:    I think that covers it.       Thank you.

 2                 MR. CAMPBELL:     No, Your Honor.

 3                 THE COURT:    I usually ask counsel that question

 4     and I didn't this time.

 5                 MR. CAMPBELL:     Thank you, sir.

 6                 THE COURT:    All right.     Thank you all.

 7           (Proceedings concluded at 1:52 p.m., February 7, 2018.)

 8

 9     CERTIFICATION:

10           I, Ayme A. Cochran, Official Court Reporter, certify

11     that the foregoing is a correct transcript from the record

12     of proceedings in the matter of United States of America,

13     Plaintiff v. Patrick Warren Napier, Defendant, Criminal

14     Action No. 2:12-cr-00207-3, as reported on February 7, 2018.

15

16     s/Ayme A. Cochran, RMR, CRR                           June 11, 2020

17     Ayme A. Cochran, RMR, CRR                                 DATE

18

19

20

21

22

23

24

25


                Ayme A. Cochran, RMR, CRR (304) 347-3128
